UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
                                     )
IN RE:                               ) Misc. No. 08-442 (TFH)
GUANTANAMO BAY                       )
DETAINEE LITIGATION                  ) Civil Action No. 05-1592 (RCL)
                                     )
                                     )
                                     )
                                     )
                                     )
                                     )
____________________________________)

 ORDER RE JOINT MOTIONS (1) TO VACATE CERTAIN DEADLINES AND (2) TO
             REQUEST A CASE MANAGEMENT CONFERENCE

       Presently before the Court are the parties’ joint motions [145] in Attash, et al. v. Bush,

Civil Action No. 05-1592 (RCL), (1) to vacate certain deadlines and (2) to request a case-

management conference. Having considered the parties’ request and the case record, both

motions are HEREBY GRANTED, as follows:

       The following deadlines set forth in Senior District Judge Hogan’s November 6, 2008

Case Management Order, as modified by his December 16, 2008 Order Granting in Part and

Denying in Part the Government’s Motion for Clarification, in Misc. No. 08-0442 are hereby

VACATED:

       (1)     Deadline for the Government to provide exculpatory evidence (Hogan CMO §

               I.D.1);

       (2)     Deadline for the Government to respond to Mr. Bin Attash’s already-served

               written request for discovery (Id. § I.E.1);



                                                  1
       (3)     Deadline for Mr. Bin Attash to submit his traverse to the Government’s factual

               return (Id. § I.G).

       The Court ORDERS the parties to appear at 10 A.M. on February 3, 2009, for a case-

management conference. Five Court days beforehand, the parties are FURTHER ORDERED to

submit a joint case-management conference statement that advises as to the parties’ progress in

stipulating to a revised schedule, and that identifies any remaining scheduling disputes.

       SO ORDERED.



       Signed by Chief Judge Royce C. Lamberth on January 14, 2009.




                                                 2